DETAILED OFFICE ACTION

	Applicant response filed 12/18/2020 is acknowledged. 

	Claims 1-9 are pending. 
	Claims 3-9 are newly presented. 
	Claims 1-9 are currently under examination. 

Specification
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code has been withdrawn in view of the amendment to the Specification filed on 12/18/2020. See for example paragraphs [0007] and [0022]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is further necessitated by applicant amendment to the instant claims.
The instant claims are directed to a method and related system for peptide assignment. The recited process comprises a database creation step comprising peptide sequences and a peptide assignment step comprising determining a peptide sequence of an endogenous peptide in a peptide sample based on the peptide sequences in the created peptide database and a mass spectrum obtained on a peptide sample. 
The claims expressly recite an abstract data analysis pertaining to assignment of peptide sequences obtained by mass spectroscopy. The claims have further been drafted at very high level of abstract, indicating only that a peptide database is created comprising sequences of known peptides, precursor proteins, and a plurality of target peptide sequences. Apart from identifying the information content to be contained in a database, the claims do not further recite any step or procedure involved in the creations of a database. Further, the peptide assignment is also recited at a high level of generality. The instant claim recite only the resultant assignment of a peptide sequences based on the input information obtained from a created database and a 
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the instant claims only produces new information pertaining to a mass spectrum of a peptide sample. There are no additional elements that utilize the newly determined sequence information so as to provide a practical application.


For these reasons, the instant claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the 
The instant claims are directed to a method and related system for peptide assignment. The recited process comprises a database creation step comprising peptide sequences and a peptide assignment step comprising determining a peptide sequence of an endogenous peptide in a peptide sample based on the peptide sequences in the created peptide database and a mass spectrum obtained on a peptide sample. 
The claims further expressly recite series of steps and units defined purely by an intended result or function. Specifically, the method of claim 1 recites a database creation step, a mass spectroscopy step, and peptide assignment step. Likewise, the system of claim 2 recites a database creation unit, a mass spectroscopy unit, and a peptide assignment unit. None the identified steps or units provide sufficient structure to achieve the intended results or functions that follow. Thus the claims are taken as expressly invoking a means plus function interpretation.
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(f) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification reiterates the functional language. While some exemplary embodiments are provided, there is no expressed definition for the Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (Fed. Cir. 2015) held that the structure must be disclosed in the specification even if one of skill in the art could implement a structure without such a disclosure. 
Therefore, lacking any specific definition from the specification that would limit the recited generic steps and units set forth in the claims to a defined series of process steps or device elements, applicant has failed to demonstrate that they were in possession of the full scope of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is further necessitated by applicant amendment to the instant claims.
The instant claims are directed to a method and related system for peptide assignment. The recited process comprises a database creation step comprising peptide sequences and a peptide assignment step comprising determining a peptide 
The claims further expressly recite series of steps and units defined purely by an intended result or function. Specifically, the method of claim 1 recites a database creation step, a mass spectroscopy step, and peptide assignment step. Likewise, the system of claim 2 recites a database creation unit, a mass spectroscopy unit, and a peptide assignment unit. None the identified steps or units provide sufficient structure to achieve the intended results or functions that follow. Thus the claims are taken as expressly invoking a means plus function interpretation.
The recitation of means plus function language in a claim invokes 35 U.S.C. 112(f) in order to determine the metes and bounds of the claimed invention. Regarding the use of means plus function limitations in a claim, MPEP §2181(II) states:
“35 U.S.C. 112, sixth paragraph states that a claim limitation expressed in means-plus- function language “shall be construed to cover the corresponding structure…described in the specification and equivalents thereof.” “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.” In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (in banc).”

Upon review, the instant specification reiterates the functional language. While some exemplary embodiments are provided, there is no expressed definition for “steps” or “units” provided in the specification that are commensurate in broad scope of the instant claims in their current form. Thus, the instant disclosure is inadequate as it fails specify the structure corresponding to the means as instantly claimed. It is further noted that the recent CAFC decision in Biomedino v. Waters Technology (Fed. Cir. 2007) and Williamson v. Citrix (Fed. Cir. 2015) held that the structure must be disclosed in the 
Therefore, lacking any specific definition from the specification that would limit the recited generic steps and units set forth in the claims to a defined series of process steps or device elements, the functionally defined steps and units cause the metes and bounds of the instant claims to be indefinite because it cannot be determined what specific actions and devices elements are required to achieve the recited functions. 

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
With regard to the rejection of claims under 35 USC 101, applicant first argues that the claims are akin to eligible claims that allows a computer to use less memory than required for prior masks. And amounts to something significantly more than the abstract idea of peptide assignment.  
This is not persuasive. The instant claims do not impart new functionality to a genetic computer system one which the claimed peptide assignment method is performed. Rather, said generic computer system only functions as a routine computational workhorse one which said computational analysis of peptide sequence data is analyzed.

With regard to the rejection of claims under 35 USC112, applicant argues the claims have been amended to not recite a unit or step and therefore no longer invokes an interpretation under 35 US 112(f). 
This is not persuasive. The claims lack the recitation of sufficient structure to achieve the functionally defined computer implemented operations set forth in the instant claims. 

No Claims Allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631